Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Patent No. 6,448,611), in view of Utsunomiya (U.S. Patent Pub. No. 2002/0175373).
	Regarding Claim 1
	FIG. 2 of Oh discloses a semiconductor device, comprising: a substrate (100) having a first surface and a second surface, wherein the first surface and the second 
Oh fails to disclose the shared source/drain electrode formed “in the oxidation layer”.
	FIG. 4 of Utsunomiya discloses a similar semiconductor device, comprising: an oxidation [0023, 0034] layer (305+407) formed in the well (306); and 10a shared source/drain electrode (301) formed near the first surface in the oxidation layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Oh, as taught by Utsunomiya. The ordinary artisan would have been motivated to modify Oh in the above manner for the purpose of improving operation speed (Para. 13 of Utsunomiya).
	
	Regarding Claim 2
	FIG. 2 of Oh discloses the first conductivity type is P-type and the second conductivity type is N-type.
		
	Regarding Claim 4

	
	Regarding Claim 8
	FIG. 2 of Oh discloses the substrate having the first conductivity type and the shared source/drain electrode both comprise dopants of the first conductivity type.

	Regarding Claim 9
	FIG. 2 of Oh discloses a concentration of the dopants of the first conductivity type (P+) in the shared source/drain electrode is higher than that (p) 10in the substrate.

	Regarding Claim 10
	FIG. 2 of Oh discloses the well (110) having the second conductivity type (n) comprises dopants of the second conductivity type.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Oh and Utsunomiya, in view of Shimizu (U.S. Patent Pub. No. 2006/0226499).
	Regarding Claim 3
	Oh as modified by Utsunomiya discloses Claim 2. 
Oh as modified by Utsunomiya fails to disclose “a guard ring surrounding the well is formed in the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Oh, as taught by Shimizu. The ordinary artisan would have been motivated to modify Oh in the above manner for the purpose of ensuring adequate ESD tolerance (Para. 24 of Shimizu).	

Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Oh and Utsunomiya, in view of Fu (U.S. Patent Pub. No. 2007/0093024).
	Regarding Claim 5
	Oh as modified by Utsunomiya discloses Claim 1. 
Oh as modified by Utsunomiya fails to disclose “a poly-silicon layer formed above the first surface and under the gate electrode”.
	FIG. 6 of Fu discloses a similar semiconductor device, comprising: a poly-silicon [0021] layer (103) formed above the first surface and under the gate electrode (105). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Oh, as taught by Fu. The ordinary artisan would have been motivated to modify Oh in the above manner for the purpose of forming flash memory with improved efficiency (Para. 7 of Fu).	

	Regarding Claim 6
	FIG. 6 of Fu discloses an area of the poly-silicon layer (103) is 13larger than an area of the gate electrode (105).

	Regarding Claim 7
	FIG. 6 of Fu discloses the poly-silicon layer (103) has a second opening under the first opening and the second opening is larger than the first opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892